UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 14, 2011 GAMETECH INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware (State of incorporation) 000-23401 (Commission File Number) 33-0612983 (IRS Employer Identification No.) 8850 Double Diamond Pkwy. Reno, Nevada (Address of principal executive offices) (Zip Code) (775)850-6000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 3.01 Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing SIGNATURES Item 3.01Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing On January 14, 2011, GameTech International, Inc. (the “Company”) received a written notice from the Nasdaq Stock Market indicating that the Company is not in compliance with the minimum stockholders’ equity requirement for continued listing on the Nasdaq Global Market (Listing Rule 5450(b)(1)(A)).Under Listing Rule 5450(b)(1)(A), companies listed on the Nasdaq Global Market are required to maintain a minimum of $10,000,000 in stockholders’ equity for continued listing.The Company reported stockholders’ equity of $9,805,000 as of August 1, 2010 in its Form 10-Q for its third fiscal quarter of 2010. The Company has until February 28, 2011 to either (i) provide Nasdaq with a specific plan to regain compliance or (ii) apply to transfer the Company’s securities to the Nasdaq Capital Market.The Company intends to apply to transfer its securities to the Nasdaq Capital Market and is in the process of completing this application. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GAMETECH INTERNATIONAL, INC. By:/s/ James Robertson James Robertson Vice President and General Counsel Dated:January 20, 2011
